DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 01/11/2022 has been considered by the examiner.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, Clark (US 2018/0053231 A1) discloses a shopping cart (Paragraph [0034] and fig. 1, the shopping cart 10), comprising
an identification signal generation device configured to generate identification information (In paragraph [0046], Clark discloses that “the shopping cart 10 may include an electronic identifier that is transmitted via the interface 31 to the mobile electronic device 15,” where the electronic identifier is generated by the computer 30 of shopping cart 10, and the examiner understands the computer 30 to be equivalent to an identification signal generation device configured to generate identification information);
a signal transceiver device (In paragraph [0039], Clark discloses that “the shopping cart computer 30 communicates between the… remote electronic devices such as a GPS navigation system, mobile electronic device 15, WiFi network, data repositories, and so on,” where the examiner 
a control device (The examiner understands the computer 30 of the shopping cart to function as the control device) communicatively connected with the identification signal generation device and the signal transceiver device (The examiner understands the computer 30 to function as or otherwise include the identification signal generation device and signal transceiver device as indicated above) and configured to control the identification signal generation to generate the identification information ((In paragraph [0046], Clark discloses that “the shopping cart 10 may include an electronic identifier that is transmitted via the interface 31 to the mobile electronic device 15,” where the electronic identifier is generated by the computer 30 of shopping cart 10), and generate a navigation path signal according to the target navigation path control information (In paragraph [0058] Clark discloses that “the route may be plotted by the application executed on the user's mobile electronic device, which receives location data from a store computer, data repository, or the like,” where the route is considered by the examiner to be a navigation path signal); and

Clark does not explicitly disclose wherein the navigation signal generation device is configured to generate a navigation ray according to the navigation path signal,
wherein the navigation signal generation device includes a steering gear and a laser generator mounted on the steering gear, the laser generator rotates as the steering gear rotates, the steering gear rotates according to the navigation path signal, and the laser generator is configured to generate the navigation ray according to the navigation path signal.
Tang (US 2016/0368143 A1) teaches wherein the navigation signal generation device is configured to generate a navigation ray according to the navigation path signal (In figs. 1 and 2 and paragraph [0035], Tang teaches a laser indication module disposed on a light spot indication robot; see also paragraphs [0043]-[0044] where Tang teaches that the light spot indication robot may be used for shopping-guiding or way-directing),
wherein the navigation signal generation device includes a steering gear and a laser generator mounted on the steering gear (In figs. 1 and 2 and paragraph [0037], Tang teaches that that the laser indication module 100 comprises a laser 110 mounted on driving means including a first motor 120 and second motor 130; the examiner understands the driving means to be equivalent to a steering gear under its broadest reasonable interpretation, where both are used to rotate and aim the laser), the laser 
The combination of Clark and Tang does not explicitly disclose wherein the navigation path signal includes a start/shutdown signal for the laser generator and a rotation angle signal for the steering gear.

Similar reasoning to that of claim 1 is applied to independent claim 15.

Claims 1 and 5-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRISON HEFLIN/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665